—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered May 21, 1991, convicting him of robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On September 8, 1990, an individual was robbed by the defendant and two accomplices. One of the men ripped a gold chain from his neck and all three men then fled.
The defendant’s contention that his identification as one of the robbers was not proven beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 169 AD2d 779; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.